Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method comprising replicating a group workspace across nodes of a cluster, in response to detecting a fault, implementing a proposal to resynchronize an out of sync object identifier associated with a node that caused the fault, classified in H04L41/06.
II. Claims 10-16, drawn to causing the machine to receive a group join proposal for a cluster transaction manager client to join a group; determine whether to allow the cluster transaction manager client to join the group based upon the responses, classified in H04L63/104
III. Claims 17-20, drawn to the processor configured to instantiate a logical sub-unit; distribute context information of the logical sub-unit across plurality of nodes; generate a map to associate the logical sub-unit with a distributed logical unit, classified in H04L67/1097.
The inventions are independent or distinct, each from the other because: Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as receive a group join proposal for a cluster transaction manager client to join a group; determine whether to allow the cluster transaction manager client to join the group based upon the responses classified in H04L63/104 which is not found/lacks in sub combination I and III.  Subcombination I which has a utility such as replicating a group workspace across nodes of a cluster, in response to detecting a fault, implementing a proposal to resynchronize an out of sync object identifier associated with a node that caused the fault, classified in H04L63/104 which is not found/lacks in subcombination II and III. Subcombination has utility such as instantiate a logical sub-unit; distribute context information of the logical sub-unit across plurality of nodes; generate a map to associate the logical sub-unit with a distributed logical unit, classified in H04L67/1097 which is not found/lacks in subcombination I and II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A).  The Group I search (Claims 1-9) would require the use of search, in H04L41/06 (which necessarily would not be required for Group II and III).
B).  The Group II search (claims 10-16), would require the use of search, in H04L63/104 (which necessarily would not be required for Group I and III) 
C).  The Group III search (claims 17-20), would require the use of search, in H04L67/1097 (which necessarily would not be required for Group I and III) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	A telephone call was made to Daniel A. Tate (Reg. # 60,870) on 5/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453